Motion granted
to the extent of modifying the order of this court entered on February 10, 1972 so as to eliminate the requirement for personal service of said order on the appellant and to provide in lieu thereof for substituted service upon him pursuant to the provisions of CPLR 308 (subd. 4), together with service of another copy by registered mail, return receipt requested; appellant is directed to appear for examination at Special Term, Part II, Supreme Court, New York County, on a date no earlier than 30 days after the date of the order entered on this motion, provided that a copy of both orders be served upon the appellant by respondents, in the manner described above, within five days from the date of entry thereof. Concur — Nunez, J. P., Kupferman, McNally, Steuer and Capozzoli, JJ.